DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment after Final
This is the response to amendment after final filed 08/16/2021 and the Pre-Appeal Conference Request filed 10/18/2021.
Claims 1-39 and 50-63 have been cancelled.
Claims 40-49 and 64-70 are currently pending and have been fully considered.
Claims 64-70 have been added.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 
(I) Claims 40-49 and 64-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,961,475. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward alkylphenol copolymers that with same units and R substituents.
 (II) Claims 40-49 and 64-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,961,474. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward alkylphenol copolymers that with same units and R substituents. 
(III) Claims 40-49 and 64-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,961,476. Although the claims at issue are not identical, they are not patentably 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 40-49 and 64-70 are rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN et al. (USPGPUB 2019/0177630)
NGUYEN et al. teach phenol aldehydes asphaltene inhibitors.  


    PNG
    media_image1.png
    235
    367
    media_image1.png
    Greyscale

Wherein R5 is C7-C20 linear or branched alkyl, R6 is hydrogen or a linear or branched alkyl C1-C6 different from R5.  n:m is from about 4:1 to 1:4.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
NGUYEN et al. do not explicitly teach the oscillation characteristics of the above phenol aldehydes asphaltene inhibitors.
However, oscillation displacement of greater than 0 degrees at -5°C conducted with a stress of 0.4 Pa at an angular frequency of 0.25 rad/s in regard to different oscillation temperature sweeps are a rheological measurements of the viscosity and elasticity of a material.
Given that NGUYEN et al. teach phenol aldehydes asphaltene inhibitors that has structure substantially similar to what is claimed, one of ordinary skill in the 
Absent evidence to the contrary, one of ordinary skill in the art would expect that the phenol aldehydes asphaltene inhibitors that NGUYEN et al. teach would have a degree of oscillation greater than 0 and be within 20% or 5% after multiple scans.
Regarding claim 67, NGUYEN et al. teach in paragraph 20 that the formula of the phenol aldehydes asphaltene inhibitors have the following formula: 

    PNG
    media_image1.png
    235
    367
    media_image1.png
    Greyscale

Regarding claims 68 and 69, NGUYEN et al. do not explicitly teach that the alkylphenol copolymer exhibits asphaltene dispersancy or cold finger paraffinic wax inhibition of specific values.
Given that NGUYEN et al. teach phenol aldehydes asphaltene inhibitors that has structure substantially similar to what is claimed, one of ordinary skill in the art would expect that the phenol aldehydes asphaltene inhibitors would have the 
Absent evidence to the contrary, one of ordinary skill in the art would expect that the phenol aldehydes asphaltene inhibitors that NGUYEN et al. teach. Examiner is taking the position that the phenol aldehydes asphaltene inhibitors taught in NGUYEN et al. have substantially the same level of properties of asphaltene dispersancy or cold finger paraffinic wax inhibition of specific values.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 70, NGUYEN et al. teach in paragraph 29 that the formulations can be made with solvents.  
Response to Arguments
Applicant’s arguments regarding two different alkylphenol monomers, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of over NGUYEN et al. (USPGPUB 2019/0177630).
NGUYEN et al. teach phenol aldehydes asphaltene inhibitors.  
NGUYEN et al. teach in paragraph 20 that the formula of the phenol aldehydes asphaltene inhibitors have the following formula: 

    PNG
    media_image1.png
    235
    367
    media_image1.png
    Greyscale

Where R5 is different from R6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771